Title: [Diary entry: 4 April 1786]
From: Washington, George
To: 

Tuesday 4th. Thermometer at 45 in the morning—49 at Noon and  at Night. Little wind, but very cloudy in the morning, and before 10 oclock it began to Rain; and continued to do so moderately all day and till we went to bed from the East. Sent my Seins and People to the Fishing landing at the ferry, but no hand was made of Fishing. Planted 6 of the pride of China brought from Mr. Lyons by G. A. Washington in my shrubberies in front of the House—3 on each side the right & left walks between the Houses & garden gates and also the two young trees sent me some time ago by Mr. Griffith, to which no name had been given. These latter were planted, one on each side of the Right & left walks—near the garden gates on the hither or Et. side.